Citation Nr: 1016660	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for Posttraumatic 
Stress Disorder (PTSD) for accrued benefits purposes.

3.  Entitlement to service connection for lung cancer, 
claimed as secondary to herbicide exposure, for accrued 
benefits purposes.

4.  Entitlement to service connection for brain cancer, 
claimed as secondary to herbicide exposure, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Robert Franklin Howell, 
Attorney At Law
ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1968 to July 1988.  He died in April 2007 and 
his surviving spouse is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO)
In St. Petersburg.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.

REMAND

The appellant contends that the Veteran's lung cancer, brain 
cancer, and PTSD developed as a result of his active military 
service.  With respect to his cancers, specifically, the 
appellant contends that they developed as a result of his 
exposure to Agent Orange while on classified duty assignments 
with the United States Central Intelligence Agency (CIA) in 
Vietnam.  She also asserts that Agent Orange was sprayed at 
airbases in Thailand and Japan, where the Veteran was 
stationed.  Alternatively, the appellant contends that the 
Veteran developed lung cancer as a result of exposure to 
fuels while working as a vehicle mechanic during service.

As an initial matter the Board notes that while the July 2007 
rating decision on appeal lists an April 9, 2007 death 
certificate among the evidence considered, the claims file 
does not currently contain such a document.  This should be 
obtained.  
The service personnel records do not indicate that the 
Veteran served in Vietnam at any time during his active 
military service, including as part of any temporary duty 
(TDY) with the CIA.  These records do, however show that he 
was stationed with the 824th Transportation Squadron at the 
Kadena Air Base in Okinawa, Japan from June 1970 to April 
1973, where he served as a vehicle operator, and that he was 
subsequently stationed with the 635th 
TransporationSquadron/PACAF/UCORFM49 at the U-Tapao Airfield 
in Thailand from June 1974 to June 1975, where he served as a 
special vehicle repairman.  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's updated Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) 
directs that a detailed statement of the Veteran's claimed 
herbicide exposure be sent to the Compensation and Pension 
(C&P) Service via e-mail and a review be requested of the 
Department of Defense's (DoD) inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

A review of the Veteran's claims file reflects that in 
January 2007, the RO sent a request to the National Personnel 
Records Center (NPRC) to provide any dates of service in 
Vietnam, and received a response that there was no evidence 
that the Veteran had any service in Vietnam.  However, no 
further development efforts with regard to corroboration of 
the Veteran's reported herbicide exposure are documented in 
the claims file.  In the Board's view, the RO's development 
efforts have not fulfilled the requirements of the VA's 
updated Adjudication Procedure Manual.  This should be 
accomplished as set forth in the Remand instructions below.

Additionally, the record reflects abnormal lung findings both 
during and within months after service discharge.  
Specifically, a February 1976 treatment report reflects that 
the Veteran was being treated for pneumonia and a finding of 
irregular infiltrates, and a February 1977 chest X-ray 
revealed infra-hilar infiltrates in the left lung.  An 
October 1988 VA radiology report reflects a finding of non-
vascular interstitial markings in the lungs.  In view of this 
evidence, together with a November 2006 diagnosis of lung 
cancer, the Board finds that a VA opinion should be obtained 
to determine whether the Veteran's lung cancer had its onset 
during active military service.

The record also shows that the Veteran was being treated at 
Haven Hospice of North Central Florida in the months leading 
up to his death.  Although the address for this facility is 
indicated in a February 2007 statement from the Veteran's 
representative at the time, it does not appear that a VA form 
21-2142 was ever completed.  This should be accomplished

Lastly, the record shows that the Veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in November 2006.  It does not appear that the RO has 
made an attempt to obtain the medical records that provided 
the basis for this determination.  See Woods v. Gober, 14 
Vet. App. 214, 222 (2000).  This should be done.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain a copy of the 
Veteran's death certificate.

2.	After obtaining a completed VA from 21-
4142 from the appellant, the RO should 
obtain records of treatment at the 
Haven Hospice of North Central Florida.  
All attempts to obtain these record and 
any negative response should be fully 
documented in the claims file.

3.	The RO should obtain from the SSA the 
medical records relied upon concerning 
the Veteran's claim for benefits.  All 
attempts to obtain these records and 
any negative response should be fully 
documented in the claims file.

4.	 The RO should take the necessary 
actions to comply with the evidentiary 
development procedures required by M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  This includes 
furnishing a statement of the Veteran's 
claimed herbicide exposure to the C&P 
Service and requesting a review of the 
DoD inventory of herbicide operations 
to determine whether herbicides were 
used in the vicinity of the Kadena Air 
Base in Okinawa, Japan between June 
1970 to April 1973 or the U-Tapao Air 
Base in Thailand between June 1974 to 
June 1975 as alleged.  If the exposure 
is not verified, a request should then 
be sent to the JSRRC for verification 
of the Veteran's possible Agent Orange 
exposure while assigned to the 824th 
Transportation Squadron at the Kadena 
Air Base in Okinawa, Japan from June 
1970 to April 1973 and the 635th 
Transportation Squadron at the U-Tapao 
Air Base in Thailand from June 1974 to 
June 1975. 

5.	Regardless of the outcome of the 
development requested in item #4, the 
Veteran's claims file should be 
reviewed by an individual with the 
appropriate expertise in determining 
the onset of lung cancer.  The examiner 
is asked to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's lung cancer 
was related to an event, injury, or 
disease that occurred in service.  In 
reaching this determination, the 
examiner should address the 
significance of the documented February 
1976 and 1977 findings of lung 
infiltrates and the October 1988 X-ray 
finding of interstitial markings in the 
lungs, as well as in-service exposure 
to vehicle fuels as reported by the 
appellant.  Likewise, the examiner 
should discuss the significance, if 
any, of the Veteran's tobacco smoking 
history to his lung cancer (a September 
1997 VA treatment report reflects the 
Veteran was smoking 1-2 packs per day 
for the last 36 years).  

All opinions expressed should be 
supported by a complete rationale.  If 
the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot 
be made without resorting to 
speculation.

6.	After completing the requested actions, 
and any additional development deemed 
necessary, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the RO should 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


